Citation Nr: 1536550	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-46 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and G. O.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection for PTSD and assigned an initial rating of 30 percent.  In a May 2012 Board decision, the Board granted an initial 70 percent rating and remanded the inferred claim for TDIU.

The Veteran testified before the undersigned at a December 2011 Video conference hearing.  A hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claim processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experiences.


CONCLUSION OF LAW

The criteria for a TDIU due to the service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the claim of entitlement to TDIU was raised in the Veteran's appeal for an increased initial rating for PTSD, which was adjudicated by the Board in a May 2012 Board decision.  The Board decision remanded the claim of TDIU to the RO, and the RO issued a letter in June 2013 informing the Veteran of his right to submit information regarding his unemployability.   

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran, his friends, his family, and his representative.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in December 2011, the undersigned VLJ identified the issue on appeal (the hearing was conducted regarding the Veteran's increased rating claim for PTSD only), indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

Additionally, the RO substantially complied with prior remand instructions regarding his claim.  The previous remand instructed the RO to provide the Veteran with VA examinations that considered the occupational impact of the Veteran's service-connected disabilities and to adjudicate the Veteran's entitlement to TDIU.  The RO provided the VA examinations in June 2013 and July 2013.  Following the examinations, the RO issued a rating decision regarding TDIU in May 2014 and a Supplemental Statement of the Case in July 2014.  The Board notes that the examiners did not specifically address the question posited by the Board in its remand, namely, that the examiner provide an opinion as to whether the Veteran's "service-connected disabilities render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms and signs associated with such disabilities, and considering his education and occupational experience".  Further, the examiner did not specifically comment on the Veteran's reported tendencies towards verbal and physical altercations, which have been associated with his PTSD.  However, the Board finds that the opinions provided by the VA examiners substantially comply and provide the requisite information to decide the claim.  Furthermore, the Board notes that the totality of the evidence of record, including the Veteran's statements, the statements of his girlfriend and friends, the medical evidence, the Veteran's occupational history and the VA examination reports, are sufficient to decide the appeal.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

As noted, the RO arranged for the Veteran to undergo VA examinations regarding the occupational impairment caused by his service-connected disabilities in June 2013 and July 2013.  The Board finds that the resulting examination reports are adequate for the purpose of determining the occupational impact the Veterans' disabilities have on his employability.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's employability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

As an initial matter, the Board notes that the Veteran is currently service-connected for posttraumatic stress disorder, rated as 70 percent disabling and diabetes mellitus type II, rated as 10 percent disabling.  He is also in receipt of special monthly compensation for the loss of use of a creative organ for erectile dysfunction.  The Veteran's total combined evaluation for compensation is 70 percent, which meets the requirements of 38 C.F.R. § 4.16(a).  As such, the remaining question is whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment. 

The Veteran was not employed during the course of the appeal.  In a February 2008 statement, the Veteran described his road rage and his history of physical altercations.  

A February 2008 letter from the Veteran's girlfriend indicated that he had a history of working as a police officer, a prison guard and as an iron worker on high rises; she also described his history of verbal altercations with members of the public and his tendency to get into physical altercations.  The letter from the Veteran's girlfriend also indicated that she had known the Veteran since they were children but that they did not begin to date until 1990.  They began to live together soon after they started dating.  His current symptoms included constantly being on guard, anxiety attacks, nightmares, flashbacks and the avoidance of crowds.  He had one friend, G. S. and did not go to movie theaters, shopping malls and museums. While he did go to restaurants, he preferred to go to a familiar one and would check out all exits so he would know the quickest way out in case of an emergency.  He self-medicated by drinking alcohol.  He had a history of working in dangerous occupations (i.e., police officer, prison guard and an iron worker on high rises) and did not hesitate to get into a physical altercation.

A February 2008 statement from D. H., who served with the Veteran, indicated that the Veteran has had difficulty getting over Vietnam.  He self-medicated with alcohol, was constantly on guard and was constantly aware of his surroundings.  He had a history of working dangerous occupations, was suspicious of people, did not trust other people and hallucinated.  He was easily irritated, had a short fuse and was depressed.  Other than going to the veterans groups, all he wanted to do was stay home.  He was a loner, self-isolated, withdrawn and avoided crowds.  The author felt that the Veteran was a candidate for suicide and worried that he would go "berserk" or on a shooting spree.

The Veteran underwent a VA examination in August 2008, during which he described his anxiety, depression, hyperstartle response, and avoidance.  He stated that he does not like to deal with people, he wants to be alone, he avoids watching war movies, he has problems sleeping, and he is unable to work.  He denied drug and alcohol abuse.  The Veteran reported finishing high school and stated that he last worked as an iron worker 10 years previously.  He reported a limited social life and stated that he stays at home most of the time.  The examiner noted that the Veteran's symptoms were frequent, the severity was moderate, and the symptoms last for minutes or hours.  He reported that he had "few hours" lost from work due to his symptoms.  There was no impairment of the Veteran's though process, social functioning, or post-military stressors; he was able to perform normal activities of daily living.  

In a November 2011 statement, the Veteran wrote that he had lost two marriages as a result of his PTSD and that every relationship he has had was severely damaged from PTSD.  The Veteran stated that he occasionally considered suicide, constantly carried a gun and knife, and checked the perimeter and door locks in house.  He was constantly anxious or depressed, and he "almost never" left the house, he was angry and irritable, and "every little thing" caused him to lose his temper.  He reported that he did not have much contact with his family and his only friends were a couple of old buddies that he spoke to on the phone.

During his December 2011 hearing, the Veteran testified that he was depressed and had suicidal ideations "a lot" while he was drinking.  The Veteran stated that he drinks to cope with the anxiety he gets from PTSD.  He stated that he was anxious with people or crowds of people.  His daily routine consisted of lying in bed and watching television; he did not have any hobbies and occasionally spoke with a couple of guys with whom he had served in Vietnam.  He reported that he had a gun in every room of his house.  On the day after Thanksgiving, he felt suicidal and placed a gun to his head.  He reported that he and his girlfriend have a 22 year relationship.  She stated that she gave him space and tried not to argue with him.  He did not shower or change his clothes as he was not around anyone.  The Veteran's girlfriend testified that he gets anxious and irritable and frequently makes demands upon her that were unreasonable.  She did the basic life tasks for him such as cooking, cleaning and managing the finances.  They no longer sleep in the same bedroom due to his sleep difficulties and his habit of looking out the window. Everything from a crying child or a rude adult can set him off.  The Veteran testified that he used to get into "a lot of trouble" with his bosses while working as he could not "take authority."  

In June 2013, the Veteran was provided a VA examination regarding the impact his diabetes mellitus type II and erectile dysfunction have on his ability to obtain and maintain substantially gainful employment.  The examiner noted that the Veteran had graduated from high school and worked at a railroad for two years, he worked as a police officer for three years, and he worked in construction until he retired in 2010.  Additionally, the examiner noted that the Veteran does not like people telling him what to do, he does not like crowds, he does not like people, and does not like interacting with people.  The examiner opined, overall, that the Veteran's diabetes and erectile dysfunction do not affect his ability to work, and he found that the Veteran can do sedentary desk work in an isolated environment.   

Then, in July 2013, the Veteran was afforded a VA examination regarding his service-connected PTSD and its impact on his employability.  The examiner noted the Veteran's diagnosis and symptoms, including recollections, hypervigilance, and avoidance of people and crowds.  In addition, the examiner noted that the Veteran also had a diagnosis of alcohol abuse, which is manifested by the fact that the Veteran drinks over 20 cans of beer every day and has had three driving under the influence (DUI) tickets.  The examiner noted the Veteran's social and relational problems and assigned a GAF score of 48.  The examiner indicated that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran is generally able to function satisfactorily with normal routine behavior, self-care, and conversation.  Regarding the Veteran's PTSD symptoms and their effect on the Veteran's ability to work, the examiner explained that the symptoms from PTSD cause intrapsychic problems, anxiety, and depression.  

Regarding the Veteran's educational and occupational history, the examiner noted that the Veteran completed high school, worked as a police officer for three years, and worked as an iron worker for 20 years before retiring three years previously.  The examiner noted that the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficult in adapting to stressful circumstances, including work or a work like setting.  In determining the occupational impact from the Veteran's PTSD symptoms, the examiner opined that the Veteran is capable of performing sedentary work with limited contact with crowds and people.  

The Veteran submitted his application for increased compensation based on unemployability in June 2015.  At that time he reported that he last worked from 1978 to 1985.  This information was submitted after the RO issued its most recent Supplemental Statement of the Case, because this form does not include any new information relevant to the Veteran's claim that was not already previously considered by the RO, RO consideration is not required.  The Board further finds this particular form less probative than the information the Veteran provided at his VA examinations.  While the precise information regarding the Veteran's work history is not entirely clear, at each examination and throughout his treatment, the Veteran reported an occupational history of railway or iron work of over 20 years.  He reported several different retirement dates, but at his June 2013 and July 2013 examinations, he reported retiring in 2010.  Given the absence of the totality of information regarding the Veteran's employment history in the application for increased compensation based on unemployability, the Board finds that the probative value of this form is severely diminished.  

Finally, the Board recognizes that the Veteran's alcohol dependence has resulted in three DUI tickets, which has led to his inability to drive.  While this limitation further curtails his ability to obtain and maintain substantially gainful employment, the limitations caused by this issue may not be considered in determining whether the Veteran is unable to obtain and maintain substantially gainful employment.

As evidenced by the record, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful employment consistent with his education and occupational experiences.  This finding is supported by the examination reports of record, which show that, taken together, the Veteran's several service-connected disabilities do not prevent him from employment.  Indeed, the evidence of record shows that the Veteran worked for over 20 years after his discharge from military service until he retired in 2010.  The Board is cognizant of the Veteran's limitations as they relate to his ability to work with people and crowds; however, the evidence does not show that he would be incapable of obtaining and maintaining substantially gainful employment that limits his exposure to others.  There is no evidence and the Veteran has not reported any difficulties throughout the course of his over 20 year history of occupational experience.   

The Board recognizes that the Veteran claims that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment, but the Board places greater probative weight on the medical opinions offered in this case as well as the evidence that the Veteran had actually obtained and maintained full-time employment for a period of at least 20 years after service, despite what the Veteran reported in his June 2015 application for increased compensation based on unemployability.  While the Board recognizes the limitations the Veteran faces due to his PTSD symptomatology, these limitations are considered in the 70 percent disability rating he receives for that disability.  Indeed, the assignment of the 70 percent schedular rating is recognition of that fact, and that rating contemplates the severity, frequency, and duration of the Veteran's psychiatric symptoms.  However, despite these limitations, the Board finds that the persuasive evidence does not show that the Veteran is completely unable to secure or maintain gainful employment due solely to his service connected disabilities.   With regard to his diabetes mellitus type II and his erectile dysfunction, the examination reports consistently indicate that these disabilities do not affect the Veteran's functional abilities, and the Veteran does not contend that symptoms from either disability prevent him from obtaining or maintaining substantially gainful employment.  

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and occupational experiences.  Therefore, the Veteran's claim for TDIU due to his service-connected disabilities is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU due to the service-connected disabilities is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


